Citation Nr: 9910102	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea secondary 
to service-connected residuals of bilateral spontaneous 
pneumothoraces and partial pleurectomy on both sides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1957 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for sleep apnea due to spontaneous 
pneumothoraces.  The veteran filed a timely appeal to this 
adverse determination.

When this matter was previously before the Board in May 1997 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's sleep apnea is aggravated by his service-
connected residuals of bilateral spontaneous pneumothoraces 
and partial pleurectomy on both sides.


CONCLUSION OF LAW

Aggravation of the veteran's sleep apnea is proximately due 
to or the result of a service-connected disorder.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.305, 
3.306(a),(b) (1998); Allen v. Brown, 7 Vet. App. 429, 448 
(1995) (en banc).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131(West 
1991); 38 C.F.R. § 3.303(a) (1998). 
In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

There is no question that the veteran currently suffers from 
sleep apnea, as confirmed by multiple diagnoses by VA and 
private physicians.  The only remaining issue, then, is 
whether this disorder is related to the veteran's pulmonary 
disorders, as claimed by the veteran.  In this regard, the 
Board observes that in July 1998, the Board requested a 
medical expert opinion.  At that time, the Board noted that 
the veteran's claims file appeared to contain conflicting and 
ambiguous evidence concerning the claimed relationship 
between the veteran's pulmonary disorder and his sleep apnea.  
Specifically, the Board noted that in a statement dated in 
July 1995, Jack Matthews, M.D., a private physician at 
Wedgewood Medical Center, offered his "general opinion that 
the [veteran's] obstructive sleep apnea would relate to his 
upper airway disease."  However, a follow-up statement by 
Dr. Matthews in June 1996 indicated that, based on a review 
of a sleep study performed on the veteran earlier that month, 
he "would consider obstructive sleep apnea a separate entity 
unassociated [with pulmonary emphysema]."

Furthermore, in November 1996 a VA examiner diagnosed sleep 
apnea, probably related to the veteran's history of 
pneumothoraces and corrective surgeries and aggravated by his 
obesity, but in May 1997 a different VA examiner opined that 
"the sleep apnea and the bronchitis are two separate 
entities."

The Board thus sought an expert medical opinion which took 
into account the entire medical record, to particularly 
include the medical statements above.  Specifically, the 
Board requested opinions as to whether it was at least as 
likely as not that the veteran's sleep apnea was 
etiologically related to his service-connected residuals of 
bilateral spontaneous pneumothoraces and partial pleurectomy 
on both sides, and, if not, whether it was at least as likely 
as not that the veteran's sleep apnea was aggravated by his 
pulmonary disorder.

The Board has since received a response, dated in December 
1998, from a VA neurologist.  This physician noted that he 
had reviewed the complete medical record, and had 
"particularly zeroed in on the events of 1995 and 1996, 
regarding opinions raised about the issue of obstructive 
sleep apnea and the patient's underlying pulmonary 
disorder."  In response to the first question posed by the 
Board, this physician stated that, in his medical opinion, 
the veteran's sleep apnea and service-connected pulmonary 
disorder "are two separate and distinct disorders and are 
not etiologically related."

However, in response to the second question, this physician 
replied that he felt that it was at least as likely as not 
that the veteran's sleep apnea was aggravated by his 
pulmonary disorder.  Specifically, he noted that chronic 
bronchitis and emphysema could aggravate an underlying sleep 
apnea problem, since the restrictive/obstructive component of 
the veteran's pulmonary disease could well reduce his oxygen 
levels.  Therefore, he concluded that "I do feel it is 
reasonable to conclude that diffusion disturbances of the 
lung can aggravate a sleep apnea disorder."

The Board concludes that this latest medical opinion is quite 
persuasive and must be given significant weight for three 
reasons.  First, this physician is a medical expert in the 
field.  As such, this evidence is highly probative regarding 
any opinions expressed by this physician relating to his 
specialty.  Second, this physician supported his opinions 
with substantial medical evidence, citing to the results of 
extensive previous testing data on the veteran as well as a 
medical textbook on sleep apnea to buttress his statements.  
Finally, this physician specifically noted that he had 
reviewed and taken into account the evidence contained in the 
entire claims file before offering his opinions, to 
particularly include the previous conflicting statements made 
by examiners, as noted above.

Therefore, the Board concludes that the evidence supports the 
veteran's claim that his sleep apnea is aggravated by his 
service-connected residuals of bilateral spontaneous 
pneumothoraces and partial pleurectomy on both sides.  Thus, 
in accordance with the mandates of Allen, the Board concludes 
that service connection for sleep apnea on an aggravation 
basis is warranted.  Since the Board has determined that this 
disability was aggravated and not caused by his service-
connected pulmonary disability, the veteran may be 
compensated for only that degree of disability, and no more, 
over and above the degree of disability that existed prior to 
the aggravation.  See Allen, supra.


ORDER

Service connection for sleep apnea secondary to bilateral 
spontaneous pneumothoraces and partial pleurectomy on both 
sides is granted.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

